Name: Council Regulation (EC) NoÃ 813/2008 of 11Ã August 2008 amending Regulation (EC) NoÃ 74/2004 imposing a definitive countervailing duty on imports of cotton-type bedlinen originating in India
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  competition;  trade
 Date Published: nan

 15.8.2008 EN Official Journal of the European Union L 220/6 COUNCIL REGULATION (EC) No 813/2008 of 11 August 2008 amending Regulation (EC) No 74/2004 imposing a definitive countervailing duty on imports of cotton-type bedlinen originating in India THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (1), Having regard to Article 2 of Council Regulation (EC) No 74/2004 of 13 January 2004 imposing a definitive countervailing duty on imports of cotton-type bed linen originating in India (2), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 74/2004 (the original Regulation), the Council imposed a definitive countervailing duty on imports into the Community of cotton-type bedlinen falling within CN codes ex 6302 21 00 (TARIC codes 6302210081, 6302210089), ex 6302 22 90 (TARIC code 6302229019), ex 6302 31 00 (TARIC code 6302310090) and ex 6302 32 90 (TARIC code 6302329019), originating in India. Given the large number of cooperating exporting producers of the product concerned in India, a sample of Indian exporting producers was selected in accordance with Article 27 of Regulation (EC) No 2026/97 (the basic Regulation) and individual duty rates ranging from 4,4 % to 10,4 % were imposed on the companies included in the sample, while other cooperating companies not included in the sample were attributed a duty rate of 7,6 %. A residual duty rate of 10,4 % was imposed on all other companies. (2) Article 2 of the original Regulation stipulates that where any new exporting producer in India provides sufficient evidence to the Commission that it did not export to the Community the products described in Article 1(1) of that Regulation during the investigation period (1 October 2001 to 30 September 2002) (the first criterion), that it is not related to any of the exporters or producers in India which are subject to the anti-subsidy measures imposed by that Regulation (the second criterion) and that it has actually exported to the Community the products concerned after the investigation period on which the measures are based, or that it has entered into an irrevocable contractual obligation to export a significant quantity of the product concerned to the Community (the third criterion), then Article 1(3) of that Regulation may be amended by granting the new exporting producers the duty rate applicable to the cooperating companies not included in the sample, i.e. 7,6 %. (3) The original Regulation has been amended three times, by Council Regulation (EC) No 2143/2004 (3), Council Regulation (EC) No 122/2006 (4) and Council Regulation (EC) No 1840/2006. All three Regulations have added to the Annex the names of companies exporting the product concerned, which met the criteria set out in the original Regulation. B. NEW EXPORTER/PRODUCER REQUESTS (4) Twenty Indian companies applied to be granted the same status as the companies cooperating in the original investigation not included in the sample (newcomer status) since the publication of the previous amending Regulation. (5) The 20 applicants were: Applicant company City K.K.P. Textiles Limited Tamil Nadu Kashmiri Lal Tarun Khanna PVT Ltd Amritsar Premier Polyweaves Private Limited Coimbatore Home Fashions International Kerala Y.J. Enterprises Mumbai KaLaM Designs Ahmedabad Himatsingka Linens Bangalore S.K.T. Textile Mills Coimbatore Shetty Garments Private Ltd Mumbai TAVOY Workwear Mumbai Orient Craft Limited Haryana GHCL Limited Gujarat Indo Count Industries Limited Mumbai Vijayeswari Textiles Limited Coimbatore Nest Exim Mumbai Prakash Textiles Coimbatore Prakash Woven Private Limited Coimbatore Sotexpa Qualidis Textiles India Private Ltd Coimbatore BKS Textiles Pvt. Ltd Coimbatore JDA Textiles Chennai (6) Eleven companies did not reply to the questionnaire intended to verify whether they met the conditions set out in Article 2 of the original Regulation and their requests therefore had to be rejected. (7) The remaining nine companies submitted complete replies to the questionnaire and were therefore considered for newcomer status. (8) The evidence provided by two of the abovementioned Indian exporting/producers is considered sufficient to show that they fulfil the criteria set out in the original Regulation and therefore to grant them the rate of duty applicable to the cooperating companies not included in the sample (i.e. 7,6 %) and consequently to add them to the list of exporting producers in the Annex to the original Regulation as amended by Regulation (EC) No 2143/2004, Regulation (EC) No 122/2006 and Regulation (EC) No 1840/2006. (9) The remaining seven companies had their applications for new exporting producer status rejected for the following reasons. (10) Two companies failed to provide evidence that they had exported the product concerned to the Community after the investigation period or that they had irrevocable contractual obligations to export the product concerned in significant quantities to the Community. Thus they did not fulfil the third criterion. (11) One company failed to provide the sales ledger for the period considered and was thus unable to show that it had not exported the product concerned during the investigation period. Another company was found to have exported the product concerned during the investigation period. These companies therefore did not fulfil the first criterion. (12) One company sent the reply to the questionnaire after the deadline and crucial documents were missing from the application. One other company did not reply to a deficiency letter requesting more information. These two companies had thus not provided sufficient evidence to show that they fulfilled the criteria set out in the original Regulation. (13) Finally, one company was found to be related to one that was named in the original Regulation and its application for newcomer status was therefore rejected as it failed the second criterion. (14) Companies for which newcomer status was not granted were informed of the reasons for this decision and given an opportunity to make their views known in writing. (15) All arguments and submissions made by interested parties were analysed and duly taken into account where warranted, HAS ADOPTED THIS REGULATION: Article 1 The following companies shall be added to the list of producers from India listed in the Annex to Regulation (EC) No 74/2004: Company City Home Fashions International Kerala GHCL Ltd Gujarat Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2008. For the Council The President B. KOUCHNER (1) OJ L 288, 21.10.1997, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 12, 17.1.2004, p. 1. Regulation as last amended by Regulation (EC) No 1840/2006 (OJ L 355, 15.12.2006, p. 4). (3) OJ L 370, 17.12.2004, p. 1. (4) OJ L 22, 26.1.2006, p. 3.